Title: To Thomas Jefferson from Robert Smith, 9 May 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Navy depmt.May 9. 1803
          
          I have the honor to present for your approbation,
          
            
              
              Pascal Paoli Peck,
              of Rhode Island,
            
            
              
              James Marshall 
              of Virginia, &
            
            
              
              Robert Gamble
              of Pensya.
            
          
          to be Midshipmen in the Navy.—
          Mr. Peck is highly recommended by Governor Fenner and others; Mr. Marshall, by Colonels Taylor & New, and Mr. Gamble, by Capt. Jones, Mr. Muhlenburgh, Mr. Beckley and other Gentlemen of Phila.—
          Should you approve of these nominations, the enclosed warrants will require your signature.—
          With high Consideration, I am Sir; yr mo: ob: Servt.
          
            Rt Smith
          
        